Citation Nr: 1209680	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  02-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Larry Knopf, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1991.

This matter was last before the Board of Veterans' Appeals (Board) in May 2009 on appeal of a November 2001 rating decision of the Montgomery, Alabama Regional Office (RO). 

Paperless medical records pertinent to the present appeal have been reviewed in the Virtual VA claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some evidence remains outstanding and the June 2010 medical opinion requires clarification. The claim must be remanded for additional development in compliance with the duty to assist.

The last VA treatment records associated with the claims file were generated on December 7, 2011. While this case is in remand status, the RO/AMC must gather any newly generated treatment records and associate them with the claims file. 

The Veteran has informed VA health care providers that he is in receipt of disability benefits from the Social Security Administration (SSA). Because he clarified in October 2010 that the award of these benefits was based in part on his claimed hip disability, the RO/AMC also must take appropriate steps to attempt to obtain pertinent records from SSA. Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

The Veteran was afforded a VA examination in October 2010. The examiner opined that his bilateral hip disability was not likely related to his active duty service despite his contentions of continuity of symptomatology. The examiner based this opinion on a lack of contemporaneous medical evidence. However, it is unclear whether the examiner based this opinion on a factual or medical basis. 
Lay evidence may not be considered factually incredible BY A VA ADJUDICATOR solely on the basis of a lack of contemporaneous medical evidence. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, a medical examiner may attach whatever medical or clinical significance deemed appropriate to the lack of contemporaneous medical records on a medical basis. 

The Board is responsible for weighing the probative value of the proffered evidence in light of the entirety of the record. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007). As the examiner did not provide a medical (italics added for emphasis) opinion, a clarifying opinion is necessary. See 38 C.F.R. § 4.2.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1.  Ask the Veteran if he has received any private medical treatment for his claimed bilateral hip disability. Provide him with the necessary authorizations for the release of any identified records not currently on file.

2.  Gather outstanding records of VA medical treatment generated AFTER December 7, 2011 and associate them with the claims file. 

3.  If any treatment records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4.  Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

5.  After completing the above, return the claims file to the October 2010 VA examiner for clarification of the rendered medical opinion pursuant to 38 C.F.R. § 4.2. If that examiner is unavailable, provide the record to another examiner of similar experience. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review. The resulting report must reflect review of pertinent material in the claims folder.

b. After reviewing the claims file and the 2010 VA examination report, the reviewing examiner must provide a medical opinion as to whether any current hip disability is likely the result of the Veteran's active duty service. 

c. The examiner must address the Veteran's contention of continuity of symptomatology and provide clarification of the 2010 report - specifically, use MEDICAL REASONING to explain whether it is likely that his hip disability began during service regardless of any lack of contemporaneous medical evidence (i.e. base the opinion on MEDICAL evidence such as the specific diagnosis, progression at time of diagnosis, and likely timeframe of progression, etc.). 

d. In all conclusions, the examiner must identify and explain the MEDICAL basis or bases, with identification of pertinent evidence of record and citation to any medical references utilized. 

e. All clinical findings must be reported in detail and correlated to a specific diagnosis. The report prepared must be typed.

3.  Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


